Morton, J.
1. The questions put by the petitioner to the witness Rice, on cross-examination, whether there were not re*104s frictions upon Ms estate, and whether they did not enter into the price, were excMded, on the ground that the restrictions could only be shown by the production of the deed. Subsequently Mr. Baleh testified at length, without objection, to the state of the title, describing the restrictions, and saying in substance that he never was fully satisfied as to the nature of them, that he did not regard the title as absolutely clear, and that he was content for Rice to take it, and passed it. Rice gave the price which he paid for the property, and testified to the circumstances surrounding the sale, and to his conversations with Billings regarding it. The facts explanatory of the title and the sale were all before the jury, and they could judge whether the restrictions were accounted material, and affected the price. It does not seem to us that the petitioner was prejudiced by the exclusion of the questions. It was much better to have the witness describe the two estates than to permit him to express his opinion on their topographical similarity. The petitioner has no valid exception to the exclusion of the question to Rice, whether there was any topographical resemblance between his estate and the Lyman estate.
2. The next exception is that the Rice estate was so dissimilar to the Lyman estate that the price paid for the former furnished no just guide to the value of the latter. The dissimilarity is alleged to consist of the restrictions upon the Rice estate, and in the size, shape, topographical features, and situation of the two estates. It is also said that the sum paid for the Rice estate did not tend to show its market value, but involved other matters besides the value of the land and buildings, and included buildings of whose value the jury had no means of judging. It is well settled that sales of land similarly situated, and not too remote in point of time, are admissible to determine the value of land taken for public purposes. From the nature of the case no two estates can be exactly alike. The question in each case is whether the similarity is sufficient to afford material assistance to the jury in determining the value of the estate in controversy, or whether the dissimilarity is such that the jury will be liable to be misled and prejudiced by the evidence. It is evident that there may be considerable difference in the size, shape, situation, use, and immediate surroundings of two estates, and perhaps in other re*105spects, and yet the price which one brought may be of substantial assistance in determining the value of the other. There may be general considerations applicable to both alike which largely affect their value, and render it proper that the price paid for one should be considered in arriving at the value of the other, notwithstanding the differences between them. Benham v. Dunbar, 103 Mass. 365. Much must of necessity be left to the discretion of the presiding judge on the question whether the similarity is such as to render the testimony competent. But his discretion is not an unlimited one. Chandler v. Jamaica Pond Aqueduct, 122 Mass. 305. If in the present case he had excluded the evidence because the two estates were not sufficiently alike, we should have hesitated to disturb the ruling. On the other hand, we cannot say that the restrictions were of such a character, or the dissimilarity of the two estates so great, that the evidence would tend to mislead or prejudice the jury, and would be of no material assistance to them in arriving at the value of the land in controversy, and that its admission was clearly wrong. The facts in regard to the sale and explanatory of it were, as already observed, all before the jury, and they could consider what effect, if any, they naturally would have had on the price, and how far that represented the actual market value. The fact that it included buildings could also be taken into account by them. Patch v. Boston, 146 Mass. 52, 57.
3. The remaining exception relates to the competency of the four experts called by the city, — Meredith, Viaux, Whittier, and Cobb. The petitioner objected that they were not qualified, and excepted to rulings permitting them to testify. All of them except Cobb testified that they were real estate brokers doing business in Boston, and all of them except Whittier that they were members of the Real Estate Exchange in Boston. Perhaps Whittier was a member also, though it did not appear. Meredith, Viaux, and Whittier stated that they had followed the prices and kept themselves acquainted with the values of real estate in the city and suburbs, including Jamaica Plain.
Cobb stated that on several occasions he had appraised lands at Jamaica Plain, and had made investigations for that purpose, and that he was familiar with sales of land and values there, and that he was engaged in the management, care, and develop*106ment of real estate in Boston, in South Boston, and in the suburbs. All of them testified that they had examined the premises in question before the trial, though after the buildings had been removed. Meredith also stated that he had advised people as to sales of land in Jamaica Plain. Viaux said that he was acquainted generally with the streets and buildings in Jamaica Plain and property around the pond. Whittier stated that he had testified as an expert to values of real estate there, that he had known of sales there, and had known the real estate in controversy for many years. Cobb also stated that he was familiar with it. We think that the rulings admitting them to testify as experts were correct. It is true that it appears that none of them had ever lived in Jamaica Plain, and that, with the exception of Meredith, and in his case it was several years before the taking in question, they had not bought or sold or owned land there. But it is not necessary in order to qualify a witness as an expert as to values of real estate that he should have lived in the locality about which he is testifying, or should have bought or sold or owned land there. If he has done that, it may give additional value to his opinion; but the fact that he has not done it does not destroy his competency as an expert. That depends on other considerations, such as his knowledge of values in the particular locality, the extent of his experience regarding real estate in the city or town where the property is situated, and the attention which he has given to the subject generally. Bristol County Savings Bank v. Keavy, 128 Mass. 298. It is possible that districts might be so widely separated in a metropolitan area that the general knowledge which a real estate broker might have of values would not be regarded as a sufficient qualification in regard to a particular neighborhood. We do not, however, think that that is true of Boston and Jamaica Plain. See Amory v. Melrose, 162 Mass. 556.
On the whole, we discover no error in the rulings.

Exceptions overruled.